DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 02/08/2022, has been entered.
 Response to Amendment
	Claims 16-20 are withdrawn.
Claims 1-15 maintain rejected.
	In view of the amendment, filed on 02/08/2022, the following rejections are withdrawn from the previous office action, mailed on 12/08/2021.
Rejections of claims 1-15 under 35 U.S.C. 102(a)(1) as being anticipated by Jeans (US 7,070,406)

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okushima et al. (US 8,361,336)
	Okushima et al. (US ‘336) disclose an imprint method in which a step of forming a pattern by imprinting a pattern of a mold onto a resin material on a substrate is repeated multiple times, said imprint method comprising: (A) a step of forming a pattern for a first time by carrying out an imprint method comprising: (a) a step of forming (i) a processed area in which an imprint pattern corresponding to the pattern of the mold is formed and (ii) an outside area at a periphery of the processed area, by bringing the mold into contact with the resin material formed on the substrate, so that a portion of the resin material is extruded from the processed area into the outside area; (b) a step of forming a protection layer for protecting the processed area, such that a layer of the resin material in the outside area, formed at a boundary between the processed area and the outside area, is used as a boundary wall; and (c) a step of removing the layer of the resin material in the outside area, while the imprint pattern formed on the layer of the resin material in the processed area is protected by the protection layer, so as not to be removed; (B) a step of forming a pattern for a second time through steps including a step of forming a second processed area by bringing the mold into contact with a resin material formed in an area that includes the outside area and is adjacent to the original processed area; (C) a step of forming a second protection layer for protecting the second processed area on a layer of the resin material in the second processed area; and (D) a step of removing excess resin material at a periphery of the second processed area, while the patterns formed in the original and the second processed areas are protected by the first and second protection layers, so as not to be removed, wherein, in the step of forming a pattern for a second time, the pattern for the second time is formed so as to be connected to the pattern for the first time. (see column 15, lines 44-66 and column 16, lines 1-[AltContent: textbox (1st pattern part (503))][AltContent: textbox (2nd pattern part (503))]17)
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A base substrate (203))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 1st pattern group (503))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    245
    370
    media_image1.png
    Greyscale

[AltContent: textbox (A 2nd pattern group (501))]
[AltContent: textbox (4th pattern part (501))][AltContent: textbox (3rd pattern part (501))]	
Further, Okushima et al. (US ‘336) discloses an arrangement of processed areas in transfer steps in the imprinting method for performing the pattern forming step three times. Reference numeral 501 represents a processed area (first processed area) in a first transfer step, reference numeral 502 represents a processed area (second processed area) in a second transfer step, and reference numeral 503 represents a processed area (third processed area) in a third transfer step. (see column 10, lines 45-52)
	Moreover, Okushima et al. (US ‘336) discloses an arrangement of the third processed areas 503 in the third transfer step in a third pattern forming step. With respect to the first direction in FIG. 11C, the third processed areas 503 in the third transfer step are disposed between the first processed areas 502 and the second processed areas 502 in the first and second transfer steps. (see column 11, lines 15-20)
Therefore, as to claims 1 and 11, Okushima et al. (US ‘336) disclose a stamp for imprinting, the stamp comprising:
a base substrate (203) having a plane defined by a first direction and a second direction crossing each other; 
a first pattern group (503) comprising a first pattern part and a second pattern part disposed on the base substrate, arranged to be spaced apart from each other in the first direction, and having different widths in the first direction; and 
a second pattern group (501) comprising a third pattern part and a fourth pattern part disposed on the base substrate, arranged to be spaced apart from each other in the first direction, and having different widths in the first direction, 
wherein each of the first pattern part to the fourth pattern part comprises a plurality of patterns, and wherein the first pattern part, the third pattern part, the second pattern part, and the fourth pattern part are disposed to be arranged adjacent to each other in a linear sequential order in the first direction.
Okushima et al. (US ‘336) disclose a stamp for imprinting patterns, but it fails to disclose nano-imprinting for forming nano-patterns, as claimed in claims 1 and 11. However, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to adjust the size of the imprinting patterns to be nano-size since such a modification would involve only a mere change in size of the pattern. Scaling up or down of an element which merely requires a change in size is generally considered as being within the knowledge of one of ordinary skill in the art, one would have been motivated to scale a size of the imprinting patterns to be nano-size in order for the imprint stamp to be capable of forming patterns to be used in high technologies such as semiconductor manufacturing.
	As to claim 2, Okushima et al. (US ‘336) disclose the second pattern part (503) has a second width that is smaller than a first width of the first pattern part.
	As to claim 3, Okushima et al. (US ‘336) teach the third pattern part (501) has the first width of the first pattern part (503), and wherein the fourth pattern part (501) has the second width of the second pattern part (503).
	As to claim 4, Okushima et al. (US ‘336) disclose the third pattern part (501) has a third width that is smaller than the first width of the first pattern part (503) and greater than the second width of the second pattern part (503), and the fourth pattern part (501) has a fourth width that is smaller than the second width of the second pattern part.
	As to claim 5, Okushima et al. (US ‘336) teach the first pattern group (503) further comprises a fifth pattern part, and the second pattern group (501) further comprises a sixth pattern part, wherein the fifth pattern part and the sixth pattern part are arranged to be adjacent to each other on the base substrate (203) and disposed to be spaced apart from the first pattern part to fourth pattern part in the first direction, wherein a fifth width of the fifth pattern part in the first direction is smaller than the second width of the second pattern part in the first direction, and wherein a sixth width of the sixth pattern part has the fifth width of the fifth pattern part.
	As to claim 6, Okushima et al. (US ‘336) disclose the fifth pattern part is spaced apart from the second pattern part with the fourth pattern part disposed therebetween, and wherein the fifth pattern part and the sixth pattern part are arranged to be adjacent to each other in the sequential order in the first direction.
	As to claim 7, Okushima et al. (US ‘336) disclose a difference between the second width of the second pattern part and the fifth width of the fifth pattern part is same as a difference between the first width of the first pattern part and the second width of the second pattern part.
	As to claim 8, Okushima et al. (US ‘336) teach the fifth pattern part and the sixth pattern part are disposed between the third pattern part and the second pattern part.
	As to claim 9, Okushima et al. (US ‘336) disclose a plurality of dummy patterns respectively disposed between the first pattern part to the fourth pattern part, wherein each of the plurality of dummy patterns has a width that is greater than a width of a nano pattern of the plurality of nano patterns in the first direction.
	As to claim 10, Okushima et al. (US ‘336) teach a difference in width of the first pattern and the second pattern is about 400 µm or more.
	As to claim 12, Okushima et al. (US ‘336) disclose each of the first pattern part and the second pattern part of the first pattern group (503) and the first pattern part and the second pattern part of the second pattern group (501) has a width defined in the first direction, and wherein a first width of the first pattern part of the first pattern group (503) is greater than a second width of the second pattern part of the first pattern group (503).
	As to claim 13, Okushima et al. (US ‘336) teach the first pattern part of the second pattern group (501) has the first width of the first pattern part of the first pattern group (503), and wherein the second pattern part of the second pattern group (501) has the second width of the second pattern part of the first pattern group (503).
	As to claim 14, Okushima et al. (US ‘336) disclose the first pattern part and the second pattern part of the first pattern group (503) and the first pattern part and the second pattern part of the second pattern group (501) have widths that gradually decrease in the sequential order in the first direction.
	As to claim 15, Okushima et al. (US ‘336) teach a dummy pattern disposed between the first pattern group (503) and the second pattern group (501) and between the first pattern part and the second pattern part in each of the first pattern group (503) and the second pattern group (501), wherein the dummy pattern has a width that is greater than a width of a nano pattern of the plurality of nano patterns in the first direction.
Response to Arguments
Applicant’s arguments, filed on 02/08/2022, with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bader (US 4,902,366) disclose a method for processing sheet material comprising forming an embossed pattern on said sheet by pulling said inserted sheet material through said gap by the rotation of said calender rollers, said embossed pattern corresponding to an initial overlap in said gap between said opposed elements on said calender rollers.
	Shirotori et al. (US 7,708,543) disclose a stamper for a magnetic recording media, comprising: patterns of protrusions and recesses to manufacture a discrete track recording type magnetic recording media comprising servo areas including an address portion, a preamble portion and a burst portion, and data areas including a recording track portion, the patterns of protrusions and recesses being formed at a pitch of 400 nm or less.
	Aoki et al. (US 2010/0233377) disclose an imprint apparatus for performing performs an imprint process.
	Kawakami et al. (US 2010/0072653) disclose an imprinting apparatus that transfers a pattern of a mold to a resin on a substrate, the imprinting apparatus including a deposition mechanism configured to deposit the resin onto the substrate.	
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        05/07/2022